Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 have been examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,3-5, 8,10-12,15,17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2011/0169626).
As per claim 1, Sun shows a computing device (Fig. 1 and 3, electronic device 16), comprising: 
at least one output device (Para. 16, the output device can be included on the electronic device wherein the electronic device can be cellular phone, PDA, tablet, etc,; Para. 22); 
one or more processors (Para. 26); and a memory (Para. 26) storing a software application (since Para. 04 stated the invention would be facilitate by hardware and software, therefore it would have been obviously to one of ordinary skill in the art the recited memory can storing a software application in order to facilitate the intended function as well known in the art. It would be an implementation of choosing from a finite number of identified, predictable solutions.) that, when executed by the one or more processors, causes the computing device to: 
wirelessly (by Bluetooth; Para. 24,41. ; Fig. 3) connect with a computing system of a vehicle (ECU 12; Fig. 12) when a driver is within the vehicle (Para. 24; when the electronic device 16 is placed within vehicle that would have been obviously carried along with the driver for the intended purpose), wherein the vehicle includes an external monitoring system comprising one or more sensors (Fig. 1 and 3; 34 and 32); 
receive, from the computing system of the vehicle, an alert indicating a change in at least one condition external to the vehicle (Para. 17-19,32); 
output, via the at least one output device (the output device of the electronic device), a corresponding alert indicating the change in the at least one condition external to the vehicle (Fig. 1, 3; Para. 22,24,35).

As per claim 4, the invention of Sun meets the limitation of claim and Sun further shows the at least one output device comprises a display screen (Para. 22).
As per claim 5, the invention of Sun meets the limitation of claim and Sun further shows the computing device comprises a smartphone or tablet computer (Para. 03, 15).  
As per claims 8,10-12,15,17-19 , they correspond to claims 1,3-5; they are therefore rejected for the similar reasons set forth.  In addition, as stated above, the invention of Sun would include processor, memory and software, therefore would have been obviously including a non-transitory computer readable medium storing instructions that, when executed by one or more processors of a computing device, cause the computing device to perform the intended operation.  It would be an implementation of choosing from a finite number of identified, predictable solutions.
Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2011/0169626), in view of Penilla et al. (US 2017/0197617).
As per claim 2, the invention of Sun meets the limitation of claim and Sun further shows the at least one condition comprises a traffic lane marker, speed limit sign, stop sign, etc. (Para. 17, 25), but does not explicitly mention the at least one condition comprises a traffic light changing states.  
In the analogous art, Penilla shows the at least one condition comprises a traffic light changing states (Para. 269,270,282-283). 
Therefore, it would have been obvious to one of ordinary skill in the art to include the traffic light changing states as shown by Penilla to the monitoring condition as shown by Sun, 
As per claims 9 and 16, they correspond to claim 2; they are therefore rejected for the similar reasons set forth.
Claims 6-7, 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2011/0169626), in view of Steinmetz et al. (US 2015/0228191). 
As per claims 6-7, the invention of Sun meets the limitation of claim, but does not explicitly mention a sensor; wherein the executed instructions cause the computing device to output the corresponding alert based on determining, using the sensor, that the driver is using the computing device, wherein the sensor comprises a camera.
In the analogous art of portable device, Steinmetz shows a sensor (camera of portable device); wherein the executed instructions cause the computing device to output the corresponding information based on determining, using the sensor, that the driver is using the portable device, wherein the sensor comprises a camera (Para. 12-13, 19,28). 
Therefore it would have been obviously to one of ordinary skill in the art to include the camera sensor and the associated determination algorithm as suggest by Steinmetz to the electronic device as shown by Sun because it would ensure the electronic device is at line of sight orientation with the driver and using by the driver in order to facilitate certain important information to be output to the driver such as alert, thereby increasing the effectiveness of the invention. It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689